Title: To Benjamin Franklin from Jean-François-Paul Grand, 27 January 1782
From: Grand, Jean-François-Paul
To: Franklin, Benjamin


Monsieur
Paris le 27. Janvier 1782
Monsieur Dubois de cette ville ayant quelque chose d’intéressant à vous communiquer, et m’ayant demandé un petit mot d’introduction auprès de vous, Monsieur; je prends la liberté de lui remettre cette lettre et de reclamer vos bons offices en sa faveur.
J’ai l’honneur d’etre avec une respectueuse consideration Monsieur Votre très humble & très obeissant serviteur
Grand
à S.E. Monsieur Franklin, à Passy.
 
Notation: Grand Paris 27. Janr. 1782.
